          Case 8-19-76260-ast                               Doc 418                 Filed 01/22/20                     Entered 01/22/20 14:13:00



                                                                                      SCHUYLER G. CARROLL
                                                                                      Partner

                                                                                      345 Park Avenue                                   Direct    212.407.4820
                                                                                      New York, NY 10154                                Main      212.407.4000
                                                                                                                                        Fax       212.202.5431
                                                                                                                                        scarroll@loeb.com



                                                                                      Via ECF


January 22, 2020


Hon. Alan S. Trust
U.S. Bankruptcy Judge
U.S. Bankruptcy Court
Eastern District of New York
Alfonse M. D’Amato Federal Courthouse
290 Federal Plaza
Central Islip, New York 11722

Re:        In re: Absolut Facilities Management, LLC, et al., No. 19-76260 (AST)
           (Jointly Administered)

Dear Judge Trust:

       We represent Absolut Facilities Management, LLC and its debtor affiliates, as debtors and
debtors-in-possession (the “Debtors”) in the above-referenced chapter 11 cases.

        PLEASE TAKE NOTICE that the hearing on the Motion of the Debtors for Orders
(I)(A) Approving Bidding Procedures for the Sale of Substantially All of the Debtors’ Assets,
(B) Authorizing the Selection of a Stalking Horse Bidder, (C) Approving Bid Protections,
(D) Scheduling Auctions and Hearings to Consider Such Sale of Assets, (E) Approving
Assumption and Assignment Procedures Related to Such Sale, and (F) Approving the form and
Manner of Related Notice; and (II)(A) Authorizing the Sale of Such Assets Free and Clear of
Liens, Claims, Encumbrances, and interests, (B) Authorizing and Approving the Assumption and
Assignment of Executory Contracts and Unexpired Leases in Connection with Such Sale and (C)
Granting Related Relief (Dkt. No. 269) (the “Sale Motion”), currently scheduled for January 23,
2020 at 11:00 a.m., has been adjourned to January 30, 2020 at 1:30 p.m. before the Honorable
Alan S. Trust, United States Bankruptcy Judge of the United States Bankruptcy Court for the
Eastern District of New York, Courtroom 960, 290 Federal Plaza, Central Islip, New York 11722.




Los Angeles          New York         Chicago        Nashville Washington, DC                   San Francisco           Beijing Hong Kong               www.loeb.com

For the United States offices, a limited liability partnership including professional corporations. For Hong Kong office, a limited liability partnership.
                                                                                                                                                                   18653575
     Case 8-19-76260-ast      Doc 418     Filed 01/22/20    Entered 01/22/20 14:13:00



                                                                                 Hon. Alan S. Trust
                                                                                  January 22, 2020
                                                                                            Page 2




         PLEASE TAKE FURTHER NOTICE that if anyone would like to receive a copy of the Sale
Motion, (a) they may access such documents online from either the Bankruptcy Court’s electronic
case        filing    system       located        at     http://www.nyeb.uscourts.gov/       or
https://cases.primeclerk.com/absolutcare/, or (b) they may contact counsel to the Debtors,
Schuyler G. Carroll, Esq., Daniel Besikof, Esq. or Noah Weingarten, Esq., at Loeb & Loeb LLP,
345 Park Avenue, New York, New York 10154, by telephone at (212) 407-4000 or by e-mail at
scarroll@loeb.com; dbesikof@loeb.com; nweingarten@loeb.com.

Sincerely,

/s/ Schuyler G. Carroll

Schuyler G. Carroll
Partner




                                                                                         18653575
